PELLEGRINI, Judge,
dissenting.
I respectfully dissent. The majority’s denial of the Unemployment Compensation Board of Review’s (Board) motion to quash a single Petition for Review by nine Claimants from nine Board orders does nothing to discourage the taking of one appeal from multiple orders. While like the majority I would not quash, unlike the majority, I would not allow the appeal to proceed as a single appeal because nowhere is that authorized by the Pennsylvania Rules of Appellate Procedure. I would preserve the Claimants’ filing date but require separate individual appeals to be filed for each appeal. If we would desire to consolidate for argument that is within our discretion to so order, but that decision should not be left for appellants when they decide to appeal multiple orders arising out of separate proceedings in one appeal.
Claimants were employed by Scotland School for Veterans’ Children (Employer), a residential elementary and secondary educational facility for children of Pennsylvania war veterans. Because there was no work available between academic years in 1993 duxdng the summer months, Employer informed Claimants that they would be “laid off’ for that period but work would be again available on August 24, 1993. Claimants filed separate appeals with the Board and those appeals made their way through the system independently of each other, albeit on a parallel course. In nine separate orders, one for each Claimant, the Board denied the request for benefits. Without seeking con*30solidation below, Claimants joined together and took one appeal from the nine separate orders of the Board. In allowing the appeal to proceed as filed, the majority, while admitting the practice is discouraged (see note to Pa.R.A.P. 512), does nothing to provide a disincentive for this to happen in the future.
One appeal from multiple orders is discouraged because the concept of a separate appeal from a separate order is at the core of the Pennsylvania Rules of Appellate Procedure. The entry of the order determines when, how and who can appeal.1 The practice of multiple parties taking one appeal from separate orders is even more unacceptable because it allows appellants to sua sponte consolidate their actions on appeal when that should have been done earlier in a motion to consolidate before the hearing tribunal. To see whether we can carry out our appellate functions, thrust upon us then is the necessity to make a determination as to whether the appeal involves common questions of law or fact, or arise from the same transaction or occurrence so that a common appeal is proper. See Pa.R.C.P. No. 213.
While the practice is unacceptable where one party takes one appeal from multiple orders, and even more unacceptable where, as here, multiple parties take one appeal from multiple orders, we have been reluctant to take the draconian step to quash the appeal.2 Pa.R.A.P. 15113 gives us the discretion to preserve the filing date and require the appellant to take the appropriate measures to perfect the appeal. It provides:
Review under this chapter shall be obtained by filing a petition for review with the prothonotary of the appellate court within the time allowed by Rule 1512 (time for petitioning for review). Failure of a petitioner for review to take any step other than the timely filing of a petition for review does not affect the validity of the review proceeding, but is grounds only for such action as the appellate court deems appropriate, which may include dismissal of the review proceeding.
Even though under Rule 1511 the filing date is preserved and it allows us to exercise our discretion not to quash an appeal, nothing in this Rule allows us to ignore the requirement that there be a separate appeal for a separate order.4 To put the appeals in the proper procedural posture and to discourage appellants from not following the Rules’ requirement of a single appeal for every order, I would not reach the merits and enter an order that Claimants have 30 days to file separate appeals from separate orders or their appeal will be dismissed.
DOYLE, J., joins in this dissent.

. For example: Pa.R.A.P. 301 provides "[n]o order shall be appealable until it has been entered upon the appropriate docket in the lower court." Subsection (b) goes on to provide "every order shall be set forth in a separate docket"; Pa.R.A.P. 341 provides "an appeal may be taken as of right from any final order of an administrative agency”; Pa.R.A.P. 501 provides "any party who is aggrieved by an appealable order, may appeal therefrom”; Pa.R.A.P. 903 provides that "the notice of appeal ... shall be filed within 30 days of the entry of the order from which the appeal is taken.” Because this is an appeal from an administrative agency, the manner is governed by the confusing Chapter 15 of the Rules which governs both appeals to this court as well as actions to our original jurisdiction. Pa.R.A.P. 1512 provides that the "petition for review of a quasi judicial order or order ... shall be filed with the prothonotary of the appellate court....”


. See Philadelphia Federation of Teachers, Local No. 3 v. Board of Education, 458 Pa. 342, 327 A.2d 47 (1974); General Electric Credit Corp. v. Aetna Casualty and Surety Co., 437 Pa. 463, 263 A.2d 448 (1970); and Department of Transportation, Bureau of Driver Licensing v. Slack, 153 Pa.Commonwealth Ct. 4, 623 A.2d 364 (1992), overruled on other grounds, Department of Transportation, Bureau of Driver Licensing v. Buss, 154 Pa.Commonwealth Ct. 118, 623 A.2d 369 (1993).


. Pa.R.A.P. 902 has a similar provision relating to appeals from trial courts.


. In Brogan v. Department of Transportation, Bureau of Driver Licensing, 164 Pa.Commonwealth Ct. 559, 643 A.2d 1126 (1994), we affirmed the dismissing of a single appeal from multiple orders. That outcome is unaffected because that related to how an appeal is perfected to a trial court where the appellate rules do not apply, and whether the trial court exercised discretion properly.